                  Case 1:19-cv-11768-LTS-OTW Document 21
                                                      22 Filed 02/02/21 Page 1 of 2




600 Lexington Avenue, 8th Floor
New York, NY 10022

Direct: 212-897-9659
Email: eabbot@hpylaw.com
                                                                   February 2, 2021
         VIA ECF

         Hon. Laura T. Swain
         United States District Court
         Southern District of New York
         Daniel Patrick Moynihan                                          0(02(1'256('
         United States Courthouse
         500 Pearl St.
         New York, NY 10007-1312

                   RE:      Victor Lopez v. VF Outdoor, LLC d/b/a The North Face
                            Case No. 1:19-cv-11768-LTS-OTW
                            Fourth Unopposed Letter Motion to Stay Case

         Dear Judge Swain:

                As you know, I represent Defendant, VF Outdoor, LLC (“VF Outdoor”), in this case. I
         write with the consent of Plaintiff’s counsel to request a further stay of all proceedings in this case.
         This request is made to permit the Court and the parties to benefit from a forthcoming ruling by
         the Second Circuit.

                As background, the above-captioned case is before the Court along with two related matters
         (Lopez v. Vans, Inc., Case No. 1:19-cv-11809-LTS-OTW and Lopez v. Timberland LLC, Case No.
         19-cv-11769-LTS-OTW) in which Plaintiff asserts that VF Outdoor has violated the Americans
         with Disabilities Act, the New York State Human Rights Law, and the New York City Human
         Rights Law with respect to the gift cards associated with its the North Face, Timberland, and Vans
         brands. Pursuant to a prior ruling of the Court, this case is currently stayed until February 4, 2021.

                 As discussed in the parties’ prior request to stay filed on July 30, 2020 (Doc. No. 17), the
         parties sought a stay of this case pending a decision from the Second Circuit in the consolidated
         appeal in Marcos Calcano v. Swarovski North America Limited, Case No. 20-1552 (formerly
         consolidated under Himelda Mendez v. Ann Taylor, Inc., 20-1550), which the parties believe will
         directly impact this case. The Second Circuit heard argument in the Calcano appeal on January
         13, 2021.

                 As such, with a decision from the Second Circuit forthcoming, the parties believe that a
         continued stay of the instant case favors judicial economy, in that it will allow the Court and the
         parties to benefit from consideration of the same legal issues to be presented to and ultimately
         decided by the Second Circuit. A stay also allows the parties and the Court to conserve resources
         by avoiding potentially unnecessary briefing at a time when both Court staff and counsel are
         continuing to work under many unusual constraints necessitated by the COVID-19 pandemic.
      Case 1:19-cv-11768-LTS-OTW Document 21
                                          22 Filed 02/02/21 Page 2 of 2




       For these reasons, the parties respectfully request that the Court extend the stay in this case
for an additional ninety (90) days. If the Second Circuit has not reached a decision by May 4,
2021, the parties will reassess whether the stay should continue and will file a status report
updating the Court accordingly.

                                                      Respectfully submitted,

                                                      ___________________________________
                                                      Edward P. Abbot, Esq.
                                                      HAWKINS PARNELL & YOUNG, LLP

cc: Bradley Gurion Marks, Esq. (via ECF)


7KHIRUHJRLQJUHTXHVWLVJUDQWHG'(LVUHVROYHG
6225'(5('
V/DXUD7D\ORU6ZDLQ86'- 2/2/2021
